Name: 2005/692/EC: Commission Decision of 6 October 2005 concerning certain protection measures in relation to avian influenza in several third countries (notified under document number C(2005) 3704) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Asia and Oceania;  agricultural activity;  tariff policy;  agricultural policy;  international trade;  trade;  animal product;  natural environment
 Date Published: 2005-10-08; 2006-12-12

 8.10.2005 EN Official Journal of the European Union L 263/20 COMMISSION DECISION of 6 October 2005 concerning certain protection measures in relation to avian influenza in several third countries (notified under document number C(2005) 3704) (Text with EEA relevance) (2005/692/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 18(1) and (6) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 22(1), (5) and (6) thereof, Whereas: (1) Avian influenza is an infectious viral disease in poultry and birds, causing mortality and disturbances which can quickly take epizootic proportions liable to present a serious threat to animal and public health and to reduce sharply the profitability of poultry farming. (2) Commission Decision 2004/122/EC of 6 February 2004 concerning certain protection measures in relation to avian influenza in several third countries (3) suspends certain imports of poultry and poultry products from affected third countries. (3) Mongolia is not covered by Decision 2004/122/EC but that third country has reported an outbreak of avian influenza in wild birds. Accordingly, imports into the Community of birds other than poultry, including birds caught in the wild, from that third country should be suspended. (4) Decision 2004/122/EC is applicable until 30 September 2005. However, outbreaks of avian influenza still occur in the third countries referred to in Decision 2004/122/EC and in Mongolia. In view of the still worrying situation in those third countries, protection measures are still required for imports from those third countries. (5) It is appropriate to lay down specific rules for the importation of birds other than poultry, pet birds and untreated feathers from Russia in a separate act. (6) Decision 2004/122/EC has been amended several times to take account of the evolving situation with regard to avian influenza in third countries. (7) For the sake of clarity and transparency, Decision 2004/122/EC should be repealed and replaced by this Decision. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall suspend the importation from Thailand of: (a) fresh meat of poultry, ratites and farmed and wild feathered game; (b) meat preparations and meat products consisting of, or containing meat of the species referred to in point (a); (c) raw pet food and unprocessed feed material containing any parts of those species; (d) eggs for human consumption; and (e) non-treated game trophies from any birds. 2. By way of derogation from paragraph 1, Member States shall authorise the importation of the products covered by this Article which have been obtained from birds slaughtered before 1 January 2004. 3. In the veterinary certificates/commercial documents accompanying consignments of the products referred to in paragraph 2 the following words as appropriate to the species shall be included: Fresh poultry meat/fresh ratite meat/fresh meat of wild feathered game/fresh meat of farmed feathered game/meat product consisting of, or containing meat of poultry, ratites, farmed or wild feathered game meat/meat preparation consisting of, or containing meat of poultry, ratites, farmed or wild feathered game meat/raw pet food and unprocessed feed material containing any parts of poultry, ratites, farmed or wild feathered game (4) obtained from birds slaughtered before 1 January 2004 and in accordance with Article 1(2) of Commission Decision 2005/692/EC. 4. By way of derogation from paragraph 1, Member States shall authorise the importation of meat products consisting of, or containing meat of poultry, ratites and farmed and wild feathered game, when the meat of those species has undergone one of the specific treatments referred to in points B, C, or D of Part 4 of Annex II to Commission Decision 2005/432/EC (5). Article 2 Member States shall suspend the importation from China of: (a) fresh poultry meat; (b) meat preparations and meat products consisting of, or containing poultry meat; (c) raw pet food and unprocessed feed material containing any parts of poultry; (d) eggs for human consumption; and (e) non-treated game trophies from any birds. Article 3 Member States shall suspend the importation from Malaysia of: (a) raw pet food and unprocessed feed material containing any parts of poultry; (b) eggs for human consumption; and (c) non-treated game trophies from any birds. Article 4 1. Member States shall suspend the importation from Cambodia, China including Hong Kong, Indonesia, Kazakhstan, Laos, Malaysia, Mongolia, North Korea, Pakistan, Thailand and Vietnam of: (a) unprocessed feathers and parts of feathers; and (b) live birds other than poultry as defined in Article 1, third indent, of Commission Decision 2000/666/EC (6), including birds accompanying their owners (pet birds). 2. By way of derogation from point (a) of paragraph 1, Member States shall authorise the importation of unprocessed feathers and parts of feathers from Mongolia. 3. Member States shall ensure that for the importation of processed feathers or parts of feathers, a commercial document stating that the processed feathers or parts thereof have been treated with a steam current or by some other method ensuring that no pathogens are transmitted accompany the consignment. However, that commercial document shall not be required for processed decorative feathers, processed feathers carried by travellers for their private use or consignments of processed feathers sent to private individuals for non-industrial purposes. Article 5 Decision 2004/122/EC is repealed. Article 6 The Member States shall amend the measures they apply to imports so as to bring them into compliance with this Decision and they shall give immediate appropriate publicity to the measures adopted. They shall immediately inform the Commission thereof. Article 7 This Decision shall apply from 1 October 2005 to 30 September 2006. Article 8 This Decision is addressed to the Member States. Done at Brussels, 6 October 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. Directive as last amended by the 2003 Act of Accession. (2) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1; corrected version in OJ L 191, 28.5.2004, p. 1). (3) OJ L 36, 7.2.2004, p. 59. Decision as last amended by Decision 2005/619/EC (OJ L 214, 19.8.2005, p. 66). (5) OJ L 151, 14.6.2005, p. 3. (6) OJ L 278, 31.10.2000, p. 26.